DETAILED ACTION
Claims 1-8, 10, 11, and 13 are currently pending in this Office action.  Claim 7 stands withdrawn as being directed to a non-elected invention.  Claims 9 and 12 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 03/08/2021 have been fully considered but they are not persuasive.
Concerning the rejections of claims 1-6, 8, 10, 11, and 13 under 35 U.S.C. 103 as being unpatentable over Yukino et al. (US 6787067 B2) in view of Ishii et al. (US 7714046 B2); and of claims 1-6 and 8-12 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (JP 2002-338820 A, machine translation), pages 7-9 traverse the rejections on the basis that “the present invention achieves superior and unexpected results over the cited references.”  The remarks cite to Additional Examples 4 to 13 and Additional Comparative Examples 5 to 13 of the 37 CFR 1.132 declaration filed on October 5, 2020.  Page 6 highlights the examples of a lithium salt having 14 carbon atoms and salts of fatty acid having 18 carbons to show that “similar advantageous effects are obtained when using lithium salts of fatty acids having 15, 16, and 17 carbon atoms.  This is not persuasive at least with respect to claims 1 and 4, in which fatty acid metal salt (C) also encompasses lithium fatty acids 
Evidence must be reasonably commensurate in scope with the claimed invention in order to demonstrate unexpected results.  It is still unknown if the observed results of the 1.132 declaration evidence can be reasonably extrapolated over the full scope of the more generically claimed resin additive composition for any fatty acid metal salt (C) satisfying formula (2) as claimed; and further, for the synthetic resin composition of claims 4-6, when the resin additive composition is combined with any synthetic resin. A showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to rebut a prima facie case of obviousness if a skilled artisan “could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof.” In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Evidence of the unobviousness of a broad range can be proven by a narrower range when one skilled in the art could ascertain a trend that would allow him to reasonably extend the probative value thereof).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 at lines 1-2 recites “wherein M in said Formula (2) is sodium, lithium, or potassium.”  This does not further limit claim 1, which at line 14 defines M as lithium.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1-6, 8, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yukino et al. (US 6787067 B2) in view of Ishii et al. (US 7714046 B2).
With respect to claim 1, Yukino at claim 2 discloses a multi-component granule additive for polyolefin comprising 10 parts by mass (pbm) of a nucleating agent comprising an alkali metal salt of an aromatic phosphoric ester compound; 1 to 50 pbm of a phenolic antioxidant; and 0 to 500 pbm of at least one additive component other than the nucleating agent and phenolic antioxidant. The nucleating agent is a compound of the formula (I):

    PNG
    media_image1.png
    306
    364
    media_image1.png
    Greyscale

where when n is 1 M is an alkali metal ion. Id. Col. 4 lines 1-3, 59-60 specify that the alkali metal ion includes lithium, sodium, and potassium. Claim 5 discloses that the “at least one additive component” is an alkali metal salt of an aliphatic monocarboxylic acid, where the alkali salt can be lithium, sodium, and potassium according to Col. 9 lines 24-26. Production Example 1 contains 30 pbm of sodium 2,2’-
Yukino discloses sodium 2,2’-methylenebis(4,6-di-tert-butylphenyl)phosphate and a lithium phosphate compound represented by presently claimed formula (1), but differs from present claim 1 because it does not directly specify 25 to 400 parts by mass of the lithium phosphate compound relative to 100 parts by mass of sodium 2,2’-methylenebis(4,6-di-tert-butylphenyl)phosphate.
Ishii at claim 9 discloses a crystal nucleator composition comprising 5 to 100 pbm of a metal aliphatic carboxylate of formula (II) per 100 pbm of a crystal nucleator of the formula (I), where the respective formulas (I) and (II) are as follows:
(I) 

    PNG
    media_image2.png
    243
    249
    media_image2.png
    Greyscale

(II) 

    PNG
    media_image3.png
    60
    135
    media_image3.png
    Greyscale

where R1 and R2 represent alkyl groups having 1 to 4 carbon atoms; R3 represents a hydrogen atom or an alkyl group having 1 to 4 carbon atoms; R4 represents an aliphatic group having 1 to 30 carbon atoms, optionally having a branch, a hydroxyl group, or a cycloalkyl group; M represents an alkali metal atom or a magnesium atom; m represents 1 when M is an alkali metal atom, and m represents 2 when M is a magnesium atom. Col. 7 lines 48-49 teaches myristic acid, stearic acid, and 12-hydroxystearic acid as preferred because they impart improved transparency; and 12-hydroxystearic acid further imparts excellent thermal stability.  According to Col. 8 lines 49-54, the relative content of a metal aliphatic 
“It is prima facie obvious to combine two compositions each of which is taught by the prior art be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray- dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). In this case, the lithium phosphate compound of Ishii and the sodium phosphate compound of Yukino are both known in the art for the same purpose of nucleating polyolefins.  This is evident by the fact that Yukino already specifies both sodium and lithium salts of an aromatic phosphoric ester compound as nucleating agent. The presently claimed relative content of lithium phosphate compound is satisfied where the sodium nucleating agent and metal salt of an aliphatic monocarboxylic acid of Yukino and the lithium nucleator of Ishii are included in equal amounts, e.g. at a 1:1:1 ratio.
Given that Yukino specifies both sodium and lithium salts of an aromatic phosphoric ester compound as nucleating agent and the advantages of including a metal aliphatic carboxylate at a relative content relative to a lithium phosphate nucleating agent taught by Ishii, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a content of lithium phosphate compound as presently claimed in order to improve mechanical properties and transparency.

With respect to claim 2, Yukino at Production Example 1 contains 30 pbm of sodium 2,2’-methylenebis(4,6-di-tert-butylphenyl)phosphate as nucleating agent; 10 pbm of phenolic antioxidant; 30 pbm of polypropylene powder; 10 pbm of a phosphate antioxidant; and 10 pbm of calcium stearate. This corresponds to about 33 percent by mass of phenolic antioxidant relative to the total amount of the multi- component granule additive.
With respect to claim 3, Yukino at Examples 1-7 forms the multi-component granular additive into a pellet.
With respect to claim 4, Yukino at claim 7 discloses a composition comprising a polyolefin resin and the multi-component granule additive. Claim 5 discloses that the “at least one additive component” is an alkali metal salt of an aliphatic monocarboxylic acid, where the alkali salt can be lithium, sodium, and potassium according to Col. 9 lines 24-26.
With respect to claim 5, Yukino at claim 7 discloses a composition comprising a polyolefin resin and the multi-component granule additive.
With respect to claim 6, Yukino at Col. 9 lines 55-67 discloses including 0.01 to 3 parts by mass (pbm) of nucleating agent relative to 100 pbm of polyolefin resin.
With respect to claim 8, Yukino at claim 5 discloses that the “at least one additive component” is an alkali metal salt of an aliphatic monocarboxylic acid, where the alkali salt can be lithium, sodium, and potassium according to Col. 9 lines 24-26.
With respect to claims 10, 11, and 13, Yukino at Col. 9 lines 18-24 discloses that the alkali metal salt of an aliphatic monocarboxylic acid is suitably an alkali metal salt of octylic acid, stearic acid, decanoic acid, or myristic acid.

Claims 1-6, 8, 10, 11, and 13 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hatanaka et al. (JP 2002-338820 A, machine translation).
With respect to claim 1, Hatanaka at claim 2 discloses a composition containing a crystalline polymer, phosphate ester metal salt (A), and aliphatic organic acid metal salt (B), where (B) has the structure R3-C(=O)-O-M2 in which R3 is an alkyl group or an alkenyl group having 1 to 30 carbon atoms and M2 is an alkali metal.  [0019] specifies that R3 in (B) preferably has 7 to 18 carbons and M2 in (B) is lithium.  [0018] specifies that phosphate ester metal salt (A) contains at least one compound of general formula (I), where [0014] exemplifies as (A):
No. 1				No. 2				No. 3 

    PNG
    media_image4.png
    266
    244
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    259
    255
    media_image5.png
    Greyscale
  
    PNG
    media_image6.png
    260
    239
    media_image6.png
    Greyscale

[0020] explains that the relative content of (B) relative to 100 parts by mass (pbm) of (A) is 10 to 75 pbm for good transparency. Examples 2 and 4 on Table 1 contain 0.02 or 0.01 parts by mass of compound No. 2 (corresponding to sodium-2,2’-methylene-bis(4,6-di-tert-butylphenyl)phosphate) with 0.01 parts by mass of lithium myristate.
Hatanaka differs from present claim 1 only insofar as it does not specifically disclose a combination of (A) and (B) as presently claimed.
“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
Here, Hatanaka at [0003] explains that nucleating agents like sodium-2,2’-methylene-bis(4,6-di- tert-butylphenyl)phosphate are known in the art for improving the transparency of polyolefins. The reference likewise employs lithium-2,2’-methylene-bis(4,6-di-tert-butylphenyl)phosphate as a nucleating agent. As discussed above, [0018] specifically teaches that phosphate ester metal salt (A) contains at least one compound of general formula (I), e.g., contemplates mixtures of multiple phosphate ester metal salts.  Given sodium-2,2’-methylene-bis(4,6-di-tert-butylphenyl)phosphate (No. 2), one of ordinary skill in the art would have readily prepared a nucleating agent by combining the salt with either one or both compounds No. 1 (corresponding to presently claimed component (B), lithium-2,2’-methylene-bis(4,6-di- tert-butylphenyl)phosphate) or No. 3 exemplified at [0014]. When employed in equal parts (e.g., at a 1:1 ratio), the relative content of lithium phosphate nucleating agent relative to the sodium nucleating agent as presently claimed is satisfied.
Given that Hatanaka teaches each of sodium-2,2’-methylene-bis(4,6-di-tert-butylphenyl(phosphate) and lithium-2,2’-methylene-bis(4,6-di-tert-butylphenyl (phosphate) as crystallization agents, where such phosphate ester metal salts can be combined, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a resin additive composition by combining (A) and (B) as presently claimed in order to provide excellent transparency and mechanical strength.
With respect to claim 2, Hatanaka at [0047] discloses an additive mixture containing 0.1 parts by mass (pbm) of phenolic antioxidant, 0.1 pbm phosphate antioxidant, 0.1 pbw of calcium stearate, 0.0167 pbm of lithium myristate and 0.0533 component (A). This corresponds to about 37 mass percent of phenolic antioxidant relative to the total additive mixture.
With respect to claim 3, Hatanaka at [0023] discloses preparing the composition in granule form.  The composite is extruded into pellets in each of the examples at [0044]-[0048].

With respect to claim 5, Hatanaka at claim 6 discloses that the crystalline polymer is a polyolefin- based polymer.
With respect to claim 6, Hatanaka at claim 5 discloses that the total content of phosphate ester metal salt (A) and aliphatic organic acid metal salt (B) is 0.02 to 0.3 parts by mass per 100 parts of polymer.
With respect to claim 8, Hatanaka at [0019] specifies that M2 in (B) is lithium, sodium, or potassium.
With respect to claims 10, 11, and 13, Hatanaka at Examples 1-6 in Table 1 contain lithium myristate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768